Citation Nr: 1133405	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for status post total right (major) shoulder replacement, currently rated as 30 percent disabling.  

(The issues of entitlement to service connection for hepatitis C, and entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and gastritis will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, (RO).  

In June 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran found fault with the VA compensation and pension examination of his right shoulder that he attended in September 2008 and requested that he be afforded another VA examination.  In testimony before the undersigned, the Veteran described a worsening of his right shoulder disability since this examination due to such symptoms as numbness and limitation of motion to that point that he cannot tie his shoes or wash behind his back.  He also described such weakness in his right shoulder that he was buckled by pain when he lifted a bottle of soda.  Given these contentions and the time that has elapsed since he was last afforded a VA examination, the Board finds that a VA examination to determine the current severity of service connected right shoulder residuals is necessary in this case in order to comply with the duty to assist the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of records of the Veteran's right shoulder treatment received through the VA Mountain Home medical facility after July 2010, should be obtained and associated with the claims file.   

2.  Next, the Veteran should be afforded a VA examination to determine the current extent of the impairment resulting from his service-connected right shoulder disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be conducted.  

The examiner should state the range of motion of the right shoulder, in degrees, noting the normal range of motion of the shoulder; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorder expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and express an opinion as to whether pain in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.   

Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the right shoulder disability limits the Veteran's ability to work, or affect his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided.  

3.  Thereafter, the claim should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


